UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

KENT A. KROEl\/IER, )
Plaintiff, §
V. § Case No. 1:17~cv-67
R. MiCHAEL TANTILLO, ROGER §
SMITH, and MARK T. FISCHER, )
Defendants. §
ORDER

(I)ocs. 55, 77, 86, 90, 98)

The Second Circuit recentiy affirmed this court’s June 16, 2017 decision dismissing
Plaintiff’s complaint for failure to state a claim, as Well as a quartet of orders denying post-
judgment motions that Plaintiff filed. Kroemer v. Tantz`llo, Nos. 17-3436, 18-1006, 2018 WL
6619850 (2d Cir. Dec. 17, 2018) (summary ordei‘). The time is now ripe for this court to address
the motions that Were pending during the appeaf, as well as a new motion that Piaintiff filed after
the Second Circuit’s decision.

Background

Several motions have been pending in this court during the appeai. First, there is
Defendant Tantiiio’s December 22, 2017 motion for sanctions (Doc. 55), Which the court
deferred until remand or a decision from the Second Circuit on the pending appeal.

(See Doc. 73.) Also pending is Plaintift`s June 26, 2018 Motion for Partial Summary Judgment.
(Doc. 86.) No Defendant filed a formal opposition to that motion, but the court is in receipt of a
Juiy 2, 2018 letter from the New Yorl< Attorney Generai requesting that the motion be stricken or
treated as a “nullity.” (Doc. 100 at l.) On July 13, 2018, Plaintiff filed a letter indicating that he

seeks to Withdraw the motion as “premature.” (Doc. 88.)

 

Next, there is Plaintiff`s most recent Motion for Reiief from Judgrnent or Order under
Fed. R. Civ. P. 60(b)(2), filed on June 14, 2018. (Doc. 77.) He seeks rescission of the judgment
and orders granting Defendants’ motions to dismiss, and also to file a Second Amended
Complaint, on the basis of what he Says is “newly discovered evidence”: the May 11, 2018
deposition testimony of Defendant Smitb in a separate case in New York state court. Defendant
Tantiilo and Defendants Srnith and Fischer have filed oppositions to the Rule 60(b)(2) motion
(Docls. 85, 89). Piaintiff has filed a “supplement” to the motion (Doc. 81) and two replies
(Docs. 87, 92).

In addition to their opposition to the June 2018 Ruie 60(b)(2) motion, Defendants Smith
and Fischer filed a motion for sanctions under Fed. R. Civ. P. 11 on July 19, 2018. (Doc. 90.)

v They assert that the Rule 60(b)(2) motion was presented for an “improper purpose” in vioiation
of Rule i 1(b)(l); is “frivolous” in violation of Rule l 1(b)(2); and lacks evidentiary support in
violation of Rule 11(b)(3), Fischer and Smitb seek an injunction prohibiting Plaintiff from '
making further filings in this case without prior leave of the court, as weil as monetary sanctions
(Doc. 90-1 at 19.) Plaintiff opposes the sanctions motion. (Doc. 91 .) Smith and Fiseher have
filed a reply (Doc, 93), and Plaintif`f has filed a letter asserting that the reply is defamatoly. 7
(Doc. 94.)

On January 4, 2019, after the Second Circuit’s Decernber 17, 2018 decision, Plaintiff
filed a “Motion to Withdraw Proposed Second Arnended Complaint and to Grant Leave to File
(a Revised) Second Amended Compiaint.” (Doc_. 98.) On January 8, 2019, Plaintiff fiied a
“Responding Declaration to Defendants’ Supplementai Declaration and in Further Opposition to.

Defendants’ l\/iotion for Sanctions.” (Doc. 99.)

The court is also in receipt of two letters sent by the parties after the Second Circuit’s
decision (Doc. 100 at 2-4.) ln a_ letter dated January l 1, 2019, Defendants assert that Plaintiff`s
.lanuary 4, 2019 motion seeking leave to amend is premature because “[a] party seeking to file an
amended complaint postjudgment must first have the judgment vacated or set aside pursuant to
Fed. R. Civ. P. 59(e) or 60(1)).” Ruotolo v. Cify of New York, 514 F.3d 184, 191 (2d Cir. 2008).
Defendants advise that they do not believe they are required to respond to the January 4, 2019
motion, and that they do not intend to do so.

In a letter dated January 14, 2019, Plaintiff cites a subsequent portion of the Ruotolo
decision, wherein the court stated: “[W]e have said in dicta that ‘in view of the provision in
rule 15(a) that ‘leave [to amend] shall be freely given when justice so requires,’ it might be
appropriate in a proper case to take into account the nature of the proposed amendment in
deciding whether to vacate the previously entered judgment.” Id. (second brackets in original).
Plaintiff asseits that his case is such a “proper” case.

Analysis
I. Plaintiffs Remaining Post-Judgmcnt Motions (Docs. 77, 86, 98)

The court GRANTS Plaintiff’ s request to withdraw Document 86.

Similar to Plaintiff’ s previous post-judgment motions, both of Plaintiff’s remaining post~
judgment motions are predicated on alleged newly discovered evidence In his June 2018
motion (Doc. 77), Plaintiff seeks relief on the basis of “newly discovered evidence” consisting of
the l\/lay 11, 2018 deposition testimony of Defendant Smith in a separate case in New York State

court captioned Cichon v. Kroemer, No. 2018-2045 (N.Y. Sup. Ct. Monroe Cty.).* Plaintiff

 

* Plaintiff has supplied a copy of the deposition transcript (See Doc( 77 at 73-93.) The
court understands from the parties’ filings that the Cichon case arose out of a l\/larch 20, 2018
altercation between Edward Cichon and Mr. Kroemer. lt appears that Piaintiff planned to defend

3

seeks to allege facts related to Smith’s May 2018 deposition testimony in the proposed “revised”
Second Amended Complaint. (Doc. 98 111[ 232-248.) Plaintiff also seeks to allege additional
facts in the proposed pleading, including allegations of statements made in settlement
negotiations regarding Plaintifl”s claims against Defendant Tantillo, as well as statements
allegedly made by_ counsel at oral argument in the Second Circuit. (Id. 1111 249-70.)

After careful consideration, the court concludes that Plaintiff’s two remaining post-
judgment motions suffer the same defect that the Second Circuit identified in its Decernber 17,
2018 decision regarding his earlier postjudgment motions Plaintiff continues to seek to
relitigate issues already decided. None of the alleged new evidence constitutes “exceptional
circumstances” that could merit relief from judgment For the same reasons, to the extent that
Ruotolo recognizes an exception to the general rule against granting leave to amend a complaint
after judgment is entered, leave to amend is not warranted in this case.,

II. Sanctions Motions (Docs. 55, 90)

The court begins with the most recent sanctions motion, filed by Defendant`s Smith and
Fischer on .luly 19, 2018. (Doc. 90.) They argue that Plaintiff”s June 14, 2018 Rule 60(b)
motion (Doc. 77) violates Fed. R. Civ. P` ll(b)(l), (2), and (3). (Doc. 90-1 at 5~12.) They also
argue that the court should impose sanctions under its inherent powers. (Id. at 12-17.) For
relief, they request an injunction prohibiting Plaintii"f from making further filings in this case

without leave of court, as well as monetary sanctions (Id. at 19.)

 

the suit on the grounds that he suffers from post-traumatic stress disorder caused by his allegedly
wrongful 1989 conviction (See id. at 87.) Mr. Smith stated his belief that the deposition was a
“fishing trip.” (Ia’. at 76.) The Cichon case ended with a June 2018 Settlement and Release
Agreement. (See Doc. 94 at 2-5.) Smith and Fischer assert that the May 11, 2018 deposition
constituted an “abuse of the state court discovery process.” (Doc. 93 at 3.) Plaintiff insists that
the deposition “was one of the primary reasons the case was settled.” (Doc. 94 at 1.)

Plaintiff opposes the sanctions motion (Doc. 9_1), and Defendants Smith and Fischer have
filed a reply (Doc. 93). Counsel for Defendants Smith and Fischer filed a supplemental
declaration on January 2, 2019 referencing the Second Circuit’s December 17, 2018 decision and
asserting that sanctions are necessary to halt Plaintiff" s “ceaseless contumacious litigation
activities.” (Doc. 96 11 11.) Plaintiff filed a declaration in response on ianuary 8, 2019, asserting
that Smith and Fischer’s motion for sanctions is itself frivolous and that the January 2, 2019
declaration “adds to its frivolous nature.” (Doc. 99 1136.)

Rule ll(b) provides in pertinent part that, by presenting a motion to the court, an attorney
or unrepresented party certifies that:

(1) it is not being presented for any improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation;

(2) the claims, defenses, and other legal contentions are warranted by existing law
or by a nonfrivolous argument for extending, modif`ying, or reversing existing law
or for establishing new law; [andj

(3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery . . . .

Fed. R. Civ. P. ll(b). Rule 11(c) provides that “[i]f, after notice and a reasonable opportunity to
respond, the court determines that Rule 1 l(b) has been violated, the court may impose an
appropriate sanction . . . .” Fed. R. Civ. P. ll(c).

In considering post-judgment motions that Plaintiff filed before his June 2018
Rule 60(b)(2) motion (Doc. 77) and his January 4, 2019 motion to withdraw his proposed
Second Arnended Complaint and to file a “Revised” Second Amended Complaint (Doc. 98), the
Second Circuit remarked thatPlaintiff’s “repeatedly re-litigated claims have nearly risen to the
level of frivolity.” Kroemer, 2018 WL 6619850, at *3. In light of Plaintiff`s more recent

filings_both before and after the Second Circuit’s decision-and the fact that the recent filings

lack merit for the same reasons that his prior filings did, this court concludes that Plaintiff"s
conduct is sanctionable

A sanction imposed under Rule 11 “must he limited to what suffices to deter`repetition of
the conduct or comparable conduct by others similarly situated.” Fed. R. Civ. P. 1 1(c)(4)_. Here,
Defendants request an injunction prohibiting Plaintiff from making further filings in this case
without prior leave of the court. (Doc. 90-1 at 19.) The court finds that such an injunction is
both reasonable and necessary in this case. The court declines to impose any monetary sanction
at this time, but warns Plaintiff that monetary sanctions might be imposed if he continues to file
baseless claims challenging his underlying conviction

Granting Defendant Smith and Fischer’s motion for sanctions renders Defendant
Tantillo’s December 22, 2017 motion for sanctions (Doc. 55) largely moot, since that earlier
motion seeks essentially the same relief The only exception is that Defendant Tantillo requests
a broader injunction that would prohibit “any future litigation naming D.A. Tantillo as a
defendant related to Plaintiff`s underlying criminal conviction.” (Doc, 55-1 at 12.) The court
finds that the broader injunction is unnecessary at this time, especially in light of the fact that
Plaintiff concedes in his recent filings that Tantillo has immunity from damages and Plaintiff is
not entitled to declaratory or injunctive relief. (See Doc. 98 at 4.)

Conclusion

The court grants Plaintiff’ s request to Withdraw his motion for partial summary judgment
The clerk is requested to mark that motion (Doc. 86) as WITHDRAWN.

Plaintif`f`s June 14, 2018 Rule 60(b)(2) motion (Doc. 77) is DENIED.

Plaintiff" s January 4, 2019 motion to withdraw his proposed Second Amended Complaint

and to file a “Revised” Second Amended Complaint (Doc. 98) is DENIED.

Defendant Tantillo’s motion for sanctions (Doc. 55) is DENIED as moot.

Defendant Smith and Fischer’s motion for sanctions (Doc. 90) is DENIED insofar as it
seeks monetary sanctions, but is otherwise GRANTED. Plaintiff is hereby ENJ()INED from y
making further filings in this case without prior leave of court. Plaintiff is further warned
that additional sanctions, including a broader filing injunction or monetary sanctions,
might be imposed if he continues to file claims challenging his underlying conviction

Dated this gay of February, 2019.

 

Geoff`rey W. Crawford W:Rige
United States District Court

